Per curiam.
Respondent was admitted to practice by this Court in 1984 and maintained a law office in New Jersey, where she was also admitted to practice in 1984. In June 1999, we reciprocally suspended respondent from practice for a period of three months based upon her suspension, in New Jersey (see, 262 AD2d 865). Respondent has not been reinstated in New Jersey or this State.
*813Effective July 13, 2000, the Supreme Court of New Jersey suspended respondent from practice for a period of six additional months for gross neglect of a client’s case, lack of diligence, failure to communicate with the client, and failure to cooperate with the New Jersey ethics authorities. We now grant petitioner’s motion to further reciprocally suspend respondent pursuant to this Court’s rules (see, 22 NYCRR 806.19) and determine that respondent should be suspended in this State for six additional months, effective immediately. Respondent has not replied or otherwise appeared in response to the motion.
Peters, J. P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of six months, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and she is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent may apply for reinstatement only upon furnishing satisfactory proof that she has been reinstated as an attorney in New Jersey and upon the showing required by this Court’s rules (see, 22 NYCRR 806.12 [b]); and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of suspended attorneys.